Citation Nr: 1144172	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Issues concerning entitlement to service connection for radiation poisoning, asbestos poisoning, mustard gas poisoning, and posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issue of entitlement to service connection for a back disorder is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The competent evidence of record does not show that the Veteran's current tinnitus is due to his military service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein for service connection for tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's September 2006 letter to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letter informed the Veteran of what evidence was required to substantiate his claim for service connection, and notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  The RO's September 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO's September 2006 letter effectively satisfied the notice requirements with respect to the issue being adjudicated in this decision.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and identified private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that a VA medical examination is not needed in order to adjudicate the issue relating to service connection for tinnitus.  There is no evidence of tinnitus during service or for many years after service, and no examiner has related the Veteran's current tinnitus to service; further, there is no evidence of acoustic trauma during service, and the Veteran has not contended that he sustained such trauma.  Accordingly, no examination is needed.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The service treatment records are silent for complaints or diagnosis of tinnitus.  The Veteran's military occupational specialty concerned duties in the laundry; there is no evidence or contention that he sustained acoustic trauma during service or that tinnitus began in service.  

The post-service treatment records are silent for complaint or diagnosis of tinnitus until a VA clinic examiner in May 2006 noted the Veteran's report of tinnitus since service.  No examiner has attributed the Veteran's reported tinnitus to any injury or disease in service.  

In this regard, VA regulations recognize evidence providing a "continuity of symptomatology" for the purposes of showing the existence of a chronic disease in service, only where there is a "condition noted during service" that was not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.)  Thus, evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a disorder only in a situation where a disorder was noted in service but was not determined to be chronic or where there is a question about its chronicity.  In that situation-i.e., when the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology is required to support the claim.

In this case, tinnitus was not noted in service.  Thus, the Veteran's report to the VA examiner as to the continuity of tinnitus for forty years after service cannot serve to bridge the evidentiary gap between the first medical evidence of tinnitus in 2006 because, in this case, there was no condition noted in service.



In the absence of competent evidence that the Veteran had tinnitus during service or for almost 40 years after his separation from service, and lacking medical evidence that his current tinnitus is due to an injury or disease incurred in service, the criteria for service connection for tinnitus are not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show findings that meet the criteria for service connection for tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994).  


ORDER

Service connection for tinnitus is denied.  


REMAND

The Veteran also contends that his current back disorder is due to his military service.  

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran noted on the report of his separation examination in May 1969 that he had seen a chiropractor for his back; the examiner indicated that the examination of the spine was normal.  VA clinic records dated since September 2006 reflect the Veteran's report of low back pain.  It does not appear that he has undergone an evaluation of his reported low back pain to determine its etiology.  However, the criteria for triggering VA's duty to assist the Veteran are relatively low.  

Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination to obtain a medical opinion to determine whether any current low back disorder is due to the complaints noted during service.  See also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  

Accordingly, the case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a back disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any back disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a back disorder.  In this regard, the examiner must discuss and distinguish the previous VA and private medical opinions.  If a low back disorder is diagnosed, the examiner must state whether the disorder is related to the symptoms noted during service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claim for service connection for a back disorder must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


